Citation Nr: 0609042	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hallux limitus of 
the right foot, post osteotomy and exostectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux limitus of 
the left foot, post osteotomy and exostectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 2000 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's post-operative hallux limitus of the right 
foot is manifested by minimal hallux valgus.

2.  The veteran's post-operative hallux limitus of the left 
foot is manifested by moderate hallux valgus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hallux limitus of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
hallux limitus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.

Through a March 2003 notice letter and a statement of the 
case (SOC) in April 2004, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
March 2003 notice letter requested the veteran to submit 
statements from physicians showing that the disabilities 
worsened.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to award of an 
effective date, see Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), that question is not before the 
Board.  Consequently, a remand of the disability rating 
questions is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Batavia, New York.  Additionally, in May 2003 and March 2004, 
the veteran was afforded VA examinations in relation to his 
claims, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran filed his claim for an increased rating in 
February 2003.

The veteran's hallux limitus is currently evaluated as 10 
percent disabling for each foot, under 38 C.F.R. § 4.71a 
(Diagnostic Code 5280) (2005), for "hallux valgus, 
unilateral."  Under that code, a 10 percent rating is 
warranted for each foot with severe hallux valgus, if 
equivalent to amputation of the great toe, or for each foot 
with hallux valgus when operated on with resection of 
metatarsal head.  Id.

A review of the medical records reveals that the veteran's 
feet were operated on while in service to address hallux 
valgus in both feet.  In May 2003 and March 2004, the veteran 
was afforded VA examination of his disabilities.  Both 
examination reports yielded similar findings.  The May 2003 
examiner diagnosed the veteran with surgical repair of 
bilateral hallux valgus.  A valgus of 10 degrees was found on 
the right foot and 18 degrees on the left.  There were 
indications of hammertoe development bilaterally.  The 
veteran's gait was normal and there was no evidence of 
limping.  X-rays revealed minimal hallux valgus on the right 
foot and moderate hallux valgus on the left.  Metallic screws 
from the surgery were also seen.  The March 2004 examiner 
diagnosed the veteran with bilateral hallux limitus, status 
post osteotomy exostectomy.  He found there was full range of 
motion of the toes.  There was tenderness in the left great 
toe, but none in the right.  The veteran had no gait 
abnormalities, nor was there acute distress.  Besides screws 
from surgery, which appeared stable, and questionable 
degenerative disease in the left great toe, X-rays were 
unremarkable with no other significant pathological findings.

The veteran contends that his foot disabilities are more 
severe than currently rated, and due to associated pain, they 
should be rated higher than the current 10 percent.  He also 
contends that the ratings should be higher due to the 
metallic screws remaining in both feet, as well as remnants 
of a drill bit in his left foot.

The Board finds that the current 10 percent ratings, for both 
the veteran's right and left hallux limitus, accurately 
portrays his current disability picture.  As stated above, a 
10 percent rating is warranted when hallux valgus is operated 
on or is severe in nature.  Recent VA examination reports 
have characterized the veteran's disabilities as having 
minimal or moderate hallux valgus.  The most recent X-rays 
even showed unremarkable findings in the feet.  While there 
are residual metallic screws remaining in the veteran's feet, 
they appear to be part and parcel of ameliorative surgery.  
The screws were deemed stable in the latest X-Ray report, as 
well.  Additionally, while part of a drill bit was noted as 
being lost during the surgery in service, it does not appear 
on X-ray reports and there are no clinical findings that it 
is worsening the veteran's disability of the left foot.

Even though the clinical findings do not seem to reach the 
level of even a 10 percent rating, due to the veteran's daily 
pain, and the fact that the disabilities were operated on, a 
10 percent rating for both the right and left foot is 
appropriate.  See 38 C.F.R. § 4.71a (Diagnostic Code 5280); 
DeLuca, 8 Vet. App. at 204-7.  The Board again points out 
that 10 percent is the highest possible rating under 
Diagnostic Code 5280.

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  As the veteran's foot disabilities are not shown to 
involve flat foot (pes planus) or malunion of or nonunion of 
tarsal or metatarsal bones, a higher evaluation is not 
assignable under Diagnostic Codes 5276 or 5283.  Diagnostic 
Code 5284 (other foot injuries) also does not apply, as the 
use of the word "other" indicates that this code is only 
intended for foot disabilities that are not covered by the 
other individual diagnostic codes.  In this case, the 
veteran's foot disabilities are contemplated by a specific 
diagnostic code, which is the one concerning hallux valgus.  
To apply Diagnostic Code 5284 would essentially render 
Diagnostic Code 5280 meaningless.  Finally, while hammertoes 
have been noted, no greater rating is assignable for 
unilateral disability without all toes tending to 
dorsiflexion, limitation of dorsiflexion of the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  Diagnostic Code 5278.  All of 
these problems have not been shown on either side as a result 
of hallux limitus.  Thus, the Board finds that the veteran's 
foot disabilities are not ratable under any other diagnostic 
code.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that hallux limitus reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the April 2004 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In fact, the 
March 2004 VA examination report shows that the veteran is 
working eight to twelve hours per day at a detention 
facility.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected foot disabilities.  While the Board does 
not doubt the sincerity of the veteran's belief that his foot 
disabilities are more severe than they are currently rated, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10 percent for hallux 
limitus of the right and left foot must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for hallux 
limitus of the right foot, post osteotomy and exostectomy, is 
denied.

Entitlement to a rating in excess of 10 percent for hallux 
limitus of the left foot, post osteotomy and exostectomy, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


